DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Feb 2022 has been entered.
	
	This Office Action is responsive to Applicant's Amendment and Remarks, filed 28 Feb 2022, in which claims 1 and 40 are amended to change the scope and breadth of the claim, and claims 5-6 are canceled.

This application is a domestic application, filed 27 Aug 2019; and claims benefit of provisional application 62/921,981, filed 17 Jul 2019, and claims benefit of provisional application 62/765,479, filed 27 Aug 2018.

Claims 1-4, 7-8, and 10-40 are pending in the current application. Claims 22-39, drawn to non-elected inventions, are rejoined. Claims 8 and 14-18, drawn to non-

Rejections Withdrawn
Applicant’s Amendment, filed 28 Feb 2022, with respect that claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been fully considered and is persuasive, as amended claim 40 does not recite units of "μm metal per milligram of the compound".  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 28 Feb 2022, with respect that claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 40 does not recite units of "μm metal per milligram of the compound".  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 28 Feb 2022, with respect that claims 1-5, 7, 10-12, 19-20, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020) has been fully considered and is persuasive, as amended claim 1 is drawn to a compound comprising a polysaccharide glycosaminoglycan moiety covalently coupled to one or more chelating agents comprising British anti-Lewisite (BAL) wherein the one or more chelating agents functionalize a carboxylic acid functional group of the 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 28 Feb 2022, with respect that claims 1-7, 10-13, 19-21 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020) has been fully considered and is persuasive, as amended claim 1 is drawn to a compound comprising a polysaccharide glycosaminoglycan moiety covalently coupled to one or more chelating agents comprising British anti-Lewisite (BAL) wherein the one or more chelating agents functionalize a carboxylic acid functional group of the glycosaminoglycan moiety to form a metal-chelating polymeric system. Upon reconsideration, Neeman et al. does not teach or fairly suggest each and every limitation of the claimed invention.
This rejection has been withdrawn. 

Election/Restrictions
Claims 1-4, 7-8, 10-21, and 40 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 16 Sep 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 27 is objected to because of the following informalities: claim 27 at line 3 recites "vineyard sprayers lung". This appears to be a typographical error for "vineyard sprayer's lung". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease or disorder is associated with abnormally high levels of metal in the patient, does not reasonably provide enablement for preventing any or all disease or disorder in a patient with a metal implant or preventing a disease or disorder is associated with abnormally high levels of metal in the patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: Claims 22 and 23 are each drawn to a "method of treating or preventing a disease or disorder in a patient with a metal implant", "the method comprising administering a therapeutically effective amount of a compound of claim 1" to the patient. Claims 24-25 recite the disease or disorder is associated with abnormally high levels of metal in the patient. Claim 27 encompasses the disease or disorder being allergies not limited to metal hypersensitity.
The state of the prior art:  The ordinary definition of prevent encompasses the definition “To preclude the occurrence of (an anticipated event, state, etc.); to render (an intended, possible, or likely action or event) impractical or impossible by anticipatory action; to put a stop to.”  See provided definition of prevent (definition 9a of prevent, Oxford English Dictionary Online, cited in PTO-892). There is no prior art disclosing making any or all disease or disorder in a patient with a metal implant or a disease or disorder is associated with abnormally high levels of metal in the patient impossible by anticipatory action.
Vilensky et al. (Ann. Emerg. Med., 2003, 41, p378-383, cited in PTO-892) teaches emergency physicians are familiar with British anti-Lewisite (BAL) because it is a heavy metal-chelating agent that is recommended in some cases of metal poisoning, especially arsenic. During World War II, BAL minimized the risk to the Allied infantry of injury or death from Lewisite, a very potent arsenic-based chemical warfare agent. (page 378, abstract) Vilensky et al. teaches after the application of enough Lewisite to destroy the eye of a rabbit, instillation of a 5% solution of BAL up to 5 minutes after contamination resulted in an almost complete recovery. Similar results were obtained from experiments on rabbit skin lesions and on human volunteers. (page 380, left column, paragraph 1) Vilensky et al. teaches in a study of patients at Johns Hopkins Hospital who had swallowed mercury bichloride the positive response to BAL treatment was rapid (2 to 7 days until recovery). Favorable results were also found for BAL in patients with gold toxicity caused by therapy for rheumatoid arthritis. (page 381, right column, paragraph 2) Vilensky et al. teaches Although a breakthrough treatment for Wilson’s disease, BAL was not a perfect cure. The injections were frequent and painful, 
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  The lack of any prior art disclosing preventing any or all disease or disorder in a patient with a metal implant or preventing a disease or disorder is associated with abnormally high levels of metal in the patient impossible means that one skilled in the art cannot predict the usefulness of a method to make such disease or disorder impossible.  Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims specifically includes prevention of the disease or disorder in a patient with a metal implant. Claim 27 specifically encompasses the metabolic conditions associated with undesired levels of metals being Wilson's disease.   
The amount of direction or guidance presented:  The specification speaks generally about chelation therapy.  See instant specification, at page 1. 
The presence or absence of working examples: The only working examples provided are for in vitro rescue of cells exposed to cobalt at page 20, paragraph 0092 to page 25, paragraph 0116.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as preventing any or all disease or disorder in a patient with a metal implant or preventing a disease or disorder is associated with abnormally high levels of metal in the patient.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, (such as treating diseases or disorders associated with abnormally high levels of metal in the patient) one skilled in the art would undertake a novel and extensive research program to show that the method of treatment made any or all disease or disorder in a patient with a metal implant or preventing a disease or disorder is associated with abnormally high levels of metal in the patient impossible.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of diseases or disorders prevented, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for the full scope of prevention of any or all disease or disorder in a patient with a metal implant or preventing a disease or disorder is associated with abnormally high levels of metal in the patient.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22 and 23 are each drawn to a "method of treating or preventing a disease or disorder in a patient with a metal implant", "the method comprising administering a therapeutically effective amount of a compound of claim 1" to the patient. MPEP 2173.05(c) provides at II. "The phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 1954)." In this case the claims fails to state what disease or disorder is treated or prevented, or if such disease or disorder is related to the presence of the metal implant in the patient. For example, claim 27 encompasses the disease or disorder to be "allergies (including metal hypersensitivity)", implying the "allergies" are not limited to metal hypersensitivity and further making it unclear if the disease or disorder is related to the presence of the metal implant in the patient. The relevant prior art Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020) suggests such compositions may be used in methods for detecting hyaluronidase activity in situ and, more particularly, to methods of diagnosing cancer. (page 1, paragraph 0001) Neeman et al. teaches it will be appreciated that the indicator molecules of the present invention can be included in a diagnostic or therapeutic kit. (page 7, paragraph 0102) Therefore it is unclear what function is achieved regarding what disease or disorder is treated or prevented because more than one effect can be implied from the specification 
Claim 27 recites the disease or disorder is selected from the group including "allergies (including metal hypersensitivity)", "hard metal pneumoconiosis (occupational exposure)", "vineyard sprayers lung (occupational exposure)", and "metabolic conditions associated with undesired levels of metals (including Wilson's disease, haemosiderosis, and haemochromatosis)". The diseases of hard metal pneumoconiosis and vineyard sprayer's lung are often diagnosed as a result of occupational exposure, the parenthetical recitation makes it unclear if the scope of the claim is limited to the disease caused by occupational exposure. The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-4, 7-8, 10-21, and 40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the amended claims is Bertrand et al. (Journal of Controlled Release, 2011, 155, p200-210, of record) in view of Neeman et al. (US 2006/0078500, published 13 Apr 2006, provided by Applicant in IDS mailed 02 Apr 2020). 

Bertrand et al. does not specifically teach a compound comprising a polysaccharide glycosaminoglycan moiety covalently coupled to one or more chelating agents comprising British anti-Lewisite (BAL) wherein the one or more chelating agents functionalize a carboxylic acid functional group of the glycosaminoglycan moiety to form a metal-chelating polymeric system. (claim 1)
Neeman et al. teaches as detailed in the Office Action mailed 31 Aug 2021.
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Bertrand et al. in view of Neeman et A statement that modifications of the prior art to meet the claimed invention would have been "‘well within the ordinary skill of the art at the time the claimed invention was made’" because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993)."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7-8, 10-21, and 40 are allowed.
The application is not currently in condition for allowance.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623